DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/09/21 have been fully considered but they are not persuasive.  
Applicant argues that Steimle does not teach “a step of generating and sending to the client computer device the user-interface instance”.  However, Examiner notes that Steimle discloses “sending a signal comprising the determined step from the server computer to at least one of the first and second lab devices, and receiving the signal on at least one mobile device” (e.g., [0006]).  The “signal comprising the determined step” that is generated and sent to the mobile device corresponds to the claimed “user-interface instance”.  This is further evidenced by claim 1 of Steimle, which recites that “the mobile device is configured to display information contained in a signal received from the server computer which indicates at least one determined step of the workflow that is to be executed by the user identified to the server computer…”
Applicant argues that the screens of Steimle are not “based on user-specific information, obtained from identification data of said user”.  However, Examiner notes Steimle’s “signal comprising the determined step” (claimed “user-interface instance”) is based on the “determining a step of a workflow” (claimed “user-specific information”).

Applicant further argues that the claimed “generating and sending” is not “in response to receiving one or more virtual pod definitions”.  However, Examiner notes that Steimle does not send the “signal comprising the determined step” (claimed “user-interface instance”)  until the device identifier (claimed “virtual pod definition”) is received.  Therefore, the “sending” can be considered in response to the “receiving”.  The device identifier is received since it is used by the server to determine a step of the workflow (e.g., [0006]: “determining a step of a workflow with the server computer using the user identifier and the device identifier”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 2-7 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Steimle et al. US 2014/0117089 (“Steimle”).
Steimle discloses:
2.	A method of generating a user-interface instance for use by a client computer device to control, through a communications network, a virtual pod representing one or more biological reagent instruments, the method including:
a step of generating and sending to the client computer device the user-interface instance based on user-specific information, obtained from identification data of said user, and in response to receiving one or more virtual pod definitions associated with the user-specific information (e.g., [0006]: “determining a step of a workflow with the server computer using the user identifier and the device identifier”, “sending a signal comprising the determined step from the server computer to at least one of the first and second lab devices, and receiving the signal on at least one mobile device”, [0036], [0038]-[0041], [0051]: “the program module queries a database in which the workflow is stored using the user identifier and/or the device identifier as a search term in order to retrieve a step of the workflow that is assigned to that user”, [0081]-[0082], claim 1: “the mobile device is configured to display information contained in a signal received from the server computer which indicates at least one determined step of the workflow that is to be executed by the user identified to the server computer…”),
2  

2.	A method of generating a user-interface instance for use by a client computer device to control, through a communications network, a virtual pod representing one or more biological reagent instruments, the method including:
a step of generating and sending to the client computer device the user-interface instance based on user-specific information, obtained from identification data of said user, and in response to receiving one or more virtual pod definitions associated with the user-specific information (e.g., [0006]: “determining a step of a workflow with the server computer using the user identifier and the device identifier”, “sending a signal comprising the determined step from the server computer to at least one of the first and second lab devices, and receiving the signal on at least one mobile device”, [0036], [0038]-[0041], [0051]: “the program module queries a database in which the workflow is stored using the user identifier and/or the device identifier as a search term in order to retrieve a step of the workflow that is assigned to that user”, [0081]-[0082], claim 1: “the mobile device is configured to display information contained in a signal received from the server computer which indicates at least one determined step of the workflow that is to be executed by the user identified to the server computer…”),
wherein the client computer device (e.g., [0006]: “mobile device”) is physically separated from the one or more biological reagent instruments (e.g., [0006]: “first and second lab devices”).  2  

4.	A method of generating a user-interface (UI) instance for use by a client computer device to control, through a communications network, a virtual pod representing one or more biological reagent instruments, the method including the steps of:
receiving from the client computer device through the communications network a request for the UI instance (e.g., [0043]);
generating and sending a first UI instance to the client computer device through the communications network (e.g., [0043]),
the first UI instance enabling a user to enter identification data of the user (e.g., [0043]);
receiving, from a user management component, credential data for authenticating the client computer device (e.g., [0043]);
retrieving user-specific information from a database component using the credential data, and retrieving from said or another database component one or more virtual pod definitions using the retrieved user-specific information (e.g., [0006], [0036], [0038]-[0041], [0051]); and
generating and sending to the client computer device the user-interface instance based on the user-specific information and in response to receiving the one or more virtual pod definitions, the user-interface instance enabling a user at the client computer device to control 
35.	The method as claimed in claim 2, wherein the user-interface instance comprises instructions which instruct the client computer to display at least one screen based on the one or more virtual pod definitions associated with the user-specific information (e.g., [0006], [0036], [0038]-[0041], [0051], [0081]-[0082], claim 1).  
6.	The method as claimed in claim 2, wherein virtual pod comprises a plurality of biological reagent instruments including the one or more biological reagent instruments, and wherein generating the user-interface instance comprises determining whether said user is granted access to the one or more biological reagent instruments and denied access to at least one other of the plurality of biological reagent instruments (e.g., [0051]: “the program module queries a database in which the workflow is stored using the user identifier and/or the device identifier as a search term in order to retrieve a step of the workflow that is assigned to that user”, [0056]-[0059], [0077], claim 20).
.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
03/05/22